UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4232


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY ALLEN PENNINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cr-00037-GMG-JES-1)


Submitted:   September 30, 2014           Decided:   October 7, 2014


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen D. Herndon, Wheeling, West Virginia, for         Appellant.
Jarod   James   Douglas,   Assistant  United States       Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony      Allen    Pennington           appeals       the     168-month

sentence imposed by the district court following his guilty plea

to traveling in interstate commerce with intent to engage in

illicit    sexual     conduct,     in     violation      of    18    U.S.C.    § 2423(b)

(2012).    In accordance with Anders v. California, 386 U.S. 738

(1967), Pennington’s counsel has filed a brief certifying that

there   are    no   meritorious         grounds    for     appeal     but    questioning

whether (1) Pennington’s plea was knowing and voluntary, (2) the

evidence considered at Pennington’s sentencing was appropriately

reliable, (3) Pennington received the effective assistance of

counsel, and (4) the district court judge should have recused

herself.      Although Pennington has not filed a supplemental pro

se   brief,     his     notice     of     appeal     listed         errors    materially

identical to those counsel raises.                We affirm.

              Because Pennington did not move to withdraw his plea,

we review his Fed. R. Crim. P. 11 hearing for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002);

see United States v. Olano, 507 U.S. 725, 732 (1993) (discussing

standard).          When    accepting       the    plea,       the     district    court

substantially complied with Rule 11, neglecting only to inform

Pennington      that       it    was      not      bound       by     the     sentencing

recommendations in the plea agreement.                        See Fed. R. Crim. P.

11(c)(3)(B).        This minor omission did not affect Pennington’s

                                            2
substantial rights, and the district court ensured that the plea

was knowing and voluntary.                     Although Pennington claims now that

his plea was motivated by his desire to assist one of his former

victims and that he never had the opportunity to review all of

the   evidence            against        him,     these        claims     are       belied   by

Pennington’s sworn statements during the Rule 11 hearing.                                    See

Blackledge       v.       Allison,       431    U.S.    63,     74     (1977);      Fields    v.

Attorney     Gen.,          956      F.2d       1290,      1299        (4th     Cir.    1992).

Accordingly,         we    find     no    error,       plain     or     otherwise,     in    the

acceptance of Pennington’s plea.                       United States v. Lambey, 974

F.2d 1389, 1394 (4th Cir. 1992) (en banc).

            Turning to Pennington’s challenges to his sentence, we

review    the    sentence         for     reasonableness,            using    “an    abuse-of-

discretion standard.”                Gall v. United States, 552 U.S. 38, 51

(2007).         We    must       first     review      for     “significant         procedural

error[s],”      including         “improperly          calculating[]          the   Guidelines

range, . . . failing to consider the [18 U.S.C.] § 3553(a)

[(2012)] factors, . . . or failing to adequately explain the

chosen sentence.”             Gall, 552 U.S. at 51.                     Only if we find a

sentence procedurally reasonable may we consider its substantive

reasonableness.            United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009).

            Here,          the      district           court      correctly         calculated

Pennington’s          Guidelines         range,      and       there     is    no    merit    in

                                                 3
Pennington’s          suggestion       that        he     was     sentenced      based       on

unreliable or otherwise incompetent evidence, especially since

he raised no such objection at sentencing.                         See United States v.

Terry, 916 F.2d 157, 162 (4th Cir. 1990).                          Because the district

court also adequately explained Pennington’s within-Guidelines

sentence,       we    conclude      that     the    sentence       is   procedurally         and

substantively reasonable.                  United States v. Montes-Pineda, 445

F.3d 375, 379 (4th Cir. 2006) (explaining that within-Guidelines

sentence is presumed substantively reasonable).

            Next, Pennington claims that the district court judge

should    have       recused    herself      because       she    presided      as    a   state

court judge over Pennington’s prior criminal proceedings.                                   Only

in the rarest circumstance will a judge’s prior familiarity with

a party based on previous judicial proceedings warrant recusal.

See   United     States    v.       Mitchell,       886    F.2d    667,   671    (4th       Cir.

1989);    see    also    Liteky       v.    United       States,    510   U.S.       540,    555

(1994).    No such circumstances are present here.

            Finally,           we    decline        to     consider       at    this        time

Pennington’s          several       claims     of        ineffective      assistance         of

counsel.        Unless clearly apparent on the face of the record,

such claims are not cognizable on direct appeal.                                See United

States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious grounds for appeal.                                     We

                                               4
therefore    affirm    the    district      court’s      judgment.         This   court

requires    that    counsel       inform   Pennington,         in   writing,    of   his

right to petition the Supreme Court of the United States for

further    review.      If    Pennington       requests        that   a   petition     be

filed,    but    counsel     believes      that   such     a    petition    would     be

frivolous, counsel may move in this court for leave to withdraw

from representation.          Counsel’s motion must state that a copy

thereof    was     served    on    Pennington.        We       dispense    with      oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                           5